DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted June 15, 2020, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe the method claimed in Claim 11.  There is no mention whatsoever of an electrode formed as a slurry that contains silyl amine compounds.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 11 recites “said electrode material” but it is unclear if the claim is limiting e.g. the material of “said electrode” or “said electrode material” as if an electrode material has been previously recited (it has not), and no material been recited for either said electrode.  In a sense, it’s an issue of a lack of antecedent basis, but it is more than that since the interpretation of the cited phrase is unclear in general.  The interpretation of this claim language is unclear. Claims 12-19 are rejected as being dependent upon a rejected base claim.
7.	Further, claims 12-13 refer to a second electrode, but it is unclear which is the ‘second electrode’, initially because there is no first electrode mentioned, and especially since one of the electrodes of claim 11 is formed from a dried slurry, which is not necessarily the Si-containing electrode and does not seem like it would be the self-supporting composite material film, but this is unclear because the formation of either type of electrode, particularly one that includes a thiophene compound, is not mentioned in the instant disclosure, aside from the claims.  The nature of which electrode contains the thiophene compound versus which has silicon is totally unclear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US PG Publication 2015/0340732.
Regarding Claims 1 and 7-8, Kim discloses an energy storage device (secondary battery) comprising a first electrode (positive electrode) and a second electrode (negative electrode) wherein at least one of the first and second electrode is a Si-based electrode (paras 0126-0127, negative electrode active material can be a lithium-alloyable metal, e.g. silicon), a separator between the first and second electrode (para 0136), an electrolyte, and at least one electrolyte additive comprising hexamethyldisilazane (a trialkylsilylamine, shown below, meeting Claims 7 and 8) which aids in formation of an SEI layer on the electrode (see at least paras 0110-0118, 0126, 0136-0138, 0143-0146, 0151)).

    PNG
    media_image1.png
    122
    283
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732, as applied to Claim 1, and further in view of Park US PG Publication 2014/0166939.
Regarding Claims 2-4, Kim discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety.  Kim discloses that the second (negative) electrode is formed of a silicon-carbon mixture, but Kim fails to specifically disclose that the second electrode (the negative electrode) is a silicon-dominated electrode or that the second electrode comprises a self-supporting composite material film comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Park discloses an energy storage device having a self-supporting composite material film that is formed of Si and C comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (para 0046), wherein use of the self-supporting material (the continuous phase carbon material) is advantageous since increases capacity, enhances overcharge/discharge protection, it obviates the need for a metal current collector which results in lower irreversible capacity due to the elimination or minimization of metal foil current collectors, and has potential cost savings due to simpler manufacturing (paras 0042-0053).  Although Park does not specifically call the electrode a “Si-dominant electrode”, in a configuration where there is e.g. 90% by weight silicon in the electrode (within the range taught by Park), the electrode would be reasonably considered a Si-dominant electrode.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Kim as a silicon-dominated electrode such that it comprises a self-supporting composite material film comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film because Park teaches that all of these components form a negative or positive electrode having an increased capacity, enhanced overcharge/discharge protection, having no need for a metal current collector which results in lower irreversible capacity due to the elimination or minimization of metal foil current collectors, and having potential cost savings due to simpler manufacturing practices. 
10.	Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732, as applied to Claim 1, and further in view of Drach US PG Publication 2018/0108937.
Regarding Claims 5 and 6, Kim discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety.  Kim discloses the use of cyclic carbonate electrolyte solvents (para 0146) but fails to specifically disclose that the electrolyte comprises fluoroethylene carbonate (FEC) and is substantially free of non-fluorine containing cyclic carbonate.  However, in the same field of endeavor of lithium ion secondary batteries, Drach teaches that cells having Si-based anodes, replacing all or most cyclic carbonates with FEC improves the coulombic efficiency and capacity retention of the cells with Si based anodes (see at least paras 0238-0243).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrolyte of Kim by replacing the non-fluorinated cyclic carbonates of Kim with fluorinated cyclic carbonate FEC because Drach teaches that this will improve the coulombic efficiency and capacity retention of the cells with Si based anodes. 
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732, as applied to Claim 1, and further in view of Uematsu US PG Publication 2016/0248121.
Regarding Claim 9, Kim discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety.  Kim discloses the use of electrolyte additives but does not disclose an additive listed in Claim 9. However, in the same field of endeavor of lithium ion secondary batteries, Uematsu discloses the use of a silyl amine compound or a derivative thereof containing two or more silyl amine moieties have formula (I) and/or formula (II) which are joined either by direct bonding by connecting through an alkylene moiety, or by connection through an -O- since Uematsu teaches that the following compound (among other silylamine derivatives listed) is used advantageously as an electrolyte additive that improves cycle life and suppression of gas generation while also maintaining cycle characteristics and enhancing input-output characteristics (see at least paras 0124-0139, especially 0136-0139).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the silylamine compounds of Uematsu in the energy storage device of Kim, and in particular compounds containing two or more silyl amine moieties having formulas I or II which are joined together by direct bonding, connection through an alkylene moiety because Uematsu teaches that these compounds used as electrolyte additives improve battery cycle life and suppression of gas generation while also maintaining cycle characteristics and enhancing input-output characteristics.

    PNG
    media_image2.png
    190
    204
    media_image2.png
    Greyscale

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732, as applied to Claim 1, and further in view of Asano JP2001-196093.
Regarding Claim 10, Kim discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety.  Kim discloses the use of electrolyte additives but does not disclose an additive listed in Claim 10.  However, in the same field of endeavors of lithium ion secondary batteries, Asano discloses that free acids such as HF form in standard carbonate-based nonaqueous electrolyte solutions and including additives such as a trisilazane derivative such as Formula 4 where the R-groups are hydrocarbon moieties, which would include 1,1,1-trimethyl-N,N-bis(trimethylsilyl) silanamine (CAS: 1586-73-8) of Claim 10 (see at least paras 0005-0012, 0016-0020). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the energy storage device of Kim such that a trisilazane such as 1,1,1-trimethyl-N,N-bis(trimethylsilyl) silanamine (a.k.a. tris(trimethylsilyl)amine) is added to the electrolyte solution because Asano teaches that this helps mitigate the effects of free acid (e.g. HF) in the electrolyte solution.

    PNG
    media_image3.png
    171
    587
    media_image3.png
    Greyscale

13.	Claims 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Li CN 1111599984.
Regarding Claim 11 and 17-18, Kim discloses a method of forming an energy storage device (secondary battery) comprising a cathode, an electrolyte comprising hexamethyldisilazane (a silyl amine compound, shown below, a trialkylsilyl amine, meeting Formula I of Claims 17-18), and an anode (see at least paras 0110-0118, 0126, 0136-0138, 0143-0146, 0151))

    PNG
    media_image1.png
    122
    283
    media_image1.png
    Greyscale

wherein said one or both of said cathode and anode is formed using at least the following steps: electrode material is mixed with a solvent to form a slurry (although the word “slurry” is not used, the skilled artisan would understand that the mixture described in para 0156 of Kim is a slurry since e.g. it has a liquid content, a solid content, and controlled viscosity), said slurry is coated on metal foil, and the coated metal foil is dried (see at least paras 0156-0147).  Kim fails to specifically disclose that in the steps of forming the anode or cathode, said one or more silyl amine compounds is added to the slurry.  
In the same field of providing silyl amine type additives to lithium ion secondary batteries, Li discloses that hexamethyldisilazane is added to a positive electrode to improve cycle life of a battery (see at least paras 0017-0021).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the energy storage device of Kim such that hexamethyldisilazane is added to the electrode mixture, an in particular one would necessarily add the additive to the slurry as a step in the method of forming the electrode and the energy storage device because Li teaches that this additive being added to a cathode active material can improve cycle life.  
14.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Li CN 1111599984, as applied to Claim 11, and further in view of Park US PG Publication 2014/0166939.
Regarding Claims 12-14, Kim modified by Li discloses the claimed method of forming an energy storage device as explained in the rejection of Claim 11, which is incorporated herein in its entirety.   Kim modified by Li discloses that the second (negative) electrode is formed of a silicon-carbon mixture, but Kim modified by Li fails to specifically disclose that the second electrode (the negative electrode) is a silicon-dominated electrode or that the second electrode comprises a self-supporting composite material film comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Park discloses an energy storage device having a self-supporting composite material film that is formed of Si and C comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (para 0046), wherein use of the self-supporting material (the continuous phase carbon material) is advantageous since increases capacity, enhances overcharge/discharge protection, it obviates the need for a metal current collector which results in lower irreversible capacity due to the elimination or minimization of metal foil current collectors, and has potential cost savings due to simpler manufacturing (paras 0042-0053).  Although Park does not specifically call the electrode a “Si-dominant electrode”, in a configuration where there is e.g. 90% by weight silicon in the electrode (within the range taught by Park), the electrode would be reasonably considered a Si-dominant electrode.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Kim modified by Li as a silicon-dominated electrode such that it comprises a self-supporting composite material film comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film because Park teaches that all of these components form a negative or positive electrode having an increased capacity, enhanced overcharge/discharge protection, having no need for a metal current collector which results in lower irreversible capacity due to the elimination or minimization of metal foil current collectors, and having potential cost savings due to simpler manufacturing practices. 
15.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Li CN 1111599984, as applied to Claim 11, and further in view of Drach US PG Publication 2018/0108937.
Regarding Claims 15 and 16, Kim modified by Li discloses the claimed energy storage device of Claim 11, the rejection of which is incorporated herein in its entirety.  Kim modified by Li discloses the use of cyclic carbonate electrolyte solvents (para 0146) but fails to specifically disclose that the electrolyte comprises fluoroethylene carbonate (FEC) and is substantially free of non-fluorine containing cyclic carbonate.  However, in the same field of endeavor of lithium ion secondary batteries, Drach teaches that cells having Si-based anodes, replacing all or most cyclic carbonates with FEC improves the coulombic efficiency and capacity retention of the cells with Si based anodes (see at least paras 0238-0243).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrolyte of Kim by replacing the non-fluorinated cyclic carbonates of Kim modified by Li with fluorinated cyclic carbonate FEC because Drach teaches that this will improve the coulombic efficiency and capacity retention of the cells with Si based anodes. 
16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Li CN 1111599984, as applied to Claim 11, and further in view of Uematsu US PG Publication 2016/0248121.
Regarding Claim 19, Kim discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety.  Kim discloses the use of electrolyte additives but does not disclose an additive listed in Claim 9. However, in the same field of endeavor of lithium ion secondary batteries, Uematsu discloses the use of a silyl amine compound or a derivative thereof containing two or more silyl amine moieties have formula (I) and/or formula (II) which are joined either by direct bonding by connecting through an alkylene moiety, or by connection through an -O- since Uematsu teaches that the following compound (among other silylamine derivatives listed) is used advantageously as an electrolyte additive that improves cycle life and suppression of gas generation while also maintaining cycle characteristics and enhancing input-output characteristics (see at least paras 0124-0139, especially 0136-0139).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the silylamine compounds of Uematsu in the energy storage device of Kim modified by Li, and in particular compounds containing two or more silyl amine moieties having formulas I or II which are joined together by direct bonding, connection through an alkylene moiety because Uematsu teaches that these compounds used as electrolyte additives improve battery cycle life and suppression of gas generation while also maintaining cycle characteristics and enhancing input-output characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729